Case 1:17-cv-01357-SAG Document 91-8 Filed 10/10/19 Page 1 of 3

 

 

EXHIBIT 5

 

 
Case 1:17-cv-01357-SAG Document 91-8 Filed 10/10/19 Page 2 of 3

MADISON MECHANICAL OS, etal. * INTHE
Plaintiffs * CIRCUIT COURT
VS. * FOR

TWIN CITY FIRETINSURANCE CO., * PRINCE GEORGE’S COUNTY

etal.
Defendants Civil Action No,.: CAL-18-27076

x * bd * * * * * *

AFFIDAVIT OF GARY J. GAROFALO
I, Gary J. Garofalo, hereby state and affirm as follows:
1. 1 am over the age of eighteen years and competent to testify.

2. The following is based upon my personal knowledge.

3. I was a shareholder in Madison Mechanical OS Corp. at all times relevant to this

lawsuit.

4, I became a shareholder of Madison Mechanical OS Corp. on December 31, 2007.

5. I also own an ownership interest in Madison Mechanical Contracting, LLC.

6. I have worked with Bill Franey and Franey Parr & Muha, Inc./Alliant Insurance

Services, Inc. for all years relevant to this lawsuit.

7. Mr. Franey was the insurance agent for The Hartford/Twin City Fire Insurance Co.

and surety bond broker for Madison Mechanical OS Corp. and Madison Mechanical, Inc. at all

times relevant to this lawsuit.

8. In addition to being an owner of Madison Mechanical OS Corp., I assist Madison

and its President, Glenn Haslam, as a financial advisor and I am involved in Madison’s banking,

bonding, and insurance relationships. As part of that role, I spoke with Mr. Franey often. He was

a trusted insurance advisor.
Case 1:17-cv-01357-SAG Document 91-8 Filed 10/10/19 Page 3 of 3

9, Robert Buczkowski was an owner and CFO for Madison Mechanical OS Corp.

10. | Madison terminated Mr. Buczkowski’s employment on November 18, 2015.

li.‘ I received a letter dated November 11, 2015 from Mr. Buczkowski’s attorney (copy
attached), which was addressed to me, Glenn Haslam, Richard Lombardo, Lawrence Kraemer and
Richard Amold.

12. Tcalled Mr. Franey on November 20, 2015 and told him we received the November
11, 2015 letter and asked whether we have officer’s liability insurance with the Hartford to
represent us and provide a defense to Mr, Buczkowski’s alleged claim.

13. On this same day, Friday, November 20, 2015, I also asked Glenn Haslam to hold
off on hiring an attorney in response to this letter because I had a call in to Mr. Franey as to whether
the Hartford would agree to have our directors’ and officers’ coverage provide a defense to us.

14. On Monday, November 23, 2015, I had a series of emails with Mr. Franey regarding
the November 11, 2015 letter and its contents.

15, I sent Mr, Franey screenshots of the November 11, 2015 by email on November 23,

2015.

I SOLEMNLY AFFIRM under the penalties of perjury and upon personal knowledge that

the contents of the foregoing paper are true.

3/o9/1 q

Date Gary J. Garédfato

 
